Case: 13-13747   Date Filed: 04/02/2014   Page: 1 of 5


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13747
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 9:13-cr-80061-JIC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

TAMIKA LYNETTE BELLE,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 2, 2014)

Before TJOFLAT, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
                 Case: 13-13747    Date Filed: 04/02/2014   Page: 2 of 5


          Tamika Belle appeals her sentence of 27 months’ imprisonment followed by

three years’ supervised release, imposed after she pleaded guilty to making a false

statement to a federally licensed firearms dealer, in violation of 18 U.S.C.

§§ 922(a)(6) and 924(a)(2). Belle challenges the substantive reasonableness of her

sentence, which fell at the bottom of her calculated guidelines range of 27 to 33

months. Specifically, she argues that the sentence did not take into account the

circumstances of her offense and her cooperation with law enforcement after her

arrest.

          We “review all sentences—whether inside, just outside, or significantly

outside the Guidelines range—under a deferential abuse-of-discretion standard.”

Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591 (2007). Here, Belle

only challenges the substantive reasonableness of her sentence.

          Substantive reasonableness review seeks to “evaluate whether the sentence

imposed by the district court fails to achieve the purposes of sentencing as stated in

section 3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per

curiam). The court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).


                                            2
              Case: 13-13747     Date Filed: 04/02/2014      Page: 3 of 5


In imposing a particular sentence, the court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, pertinent policy

statements, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to victims. Id. § 3553(a)(1), (3)–(7).

      District courts do not have to conduct an accounting of every factor or

explain the role each factor played in the sentencing decision. United States v.

Robles, 408 F.3d 1324, 1328 (11th Cir. 2005) (per curiam). We will reverse a

sentence for being substantively unreasonable only when we are “left with a

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (internal quotation

marks omitted).

      It was well within the district court’s considerable discretion to sentence

Belle to a term of 27 months’ imprisonment. First, Belle’s sentence was at the low

end of the Guidelines. While we have not adopted a presumption of

reasonableness for sentences within the guidelines range, United States v.

Campbell, 491 F.3d 1306, 1313 (11th Cir. 2007), we have stated that “when the

district court imposes a sentence within the advisory Guidelines range, we


                                          3
              Case: 13-13747     Date Filed: 04/02/2014   Page: 4 of 5


ordinarily will expect that choice to be a reasonable one.” Talley, 431 F.3d at 788.

Moreover, the reasonableness of a sentence may also be indicated where the

sentence imposed is well below the statutory maximum sentence. See United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam) . Here,

Belle’s conviction carries a statutory maximum of ten years of imprisonment. 18

U.S.C. § 924(a)(2). Belle was sentenced to 27 months’ imprisonment, well below

the statutory maximum.

      Next, the record shows that the district court properly weighed the § 3553

factors when it decided Belle’s sentence. The court noted the fact that Belle

committed her offense while on probation, thus demonstrating that she was

unaware of the “consequences of violating the rules.” The district court’s

observations implicated a number of the statutory factors, such as the history and

characteristics of the defendant, the need to promote respect for the law, and the

need to deter other criminal conduct. See § 3553(a)(2)–(3). The court also

mentioned that it would have considered a downward variance had Belle not been

on probation, thus demonstrating that the court considered the kinds of sentences

available. See § 3553(a)(4). It was not necessary for the court to discuss each of

the § 3553(a) factors individually. Robles, 408 F.3d at 1328.

      A district court has substantial discretion to weigh the various relevant

factors and to give weight to certain factors over others. See United States v.


                                          4
              Case: 13-13747      Date Filed: 04/02/2014   Page: 5 of 5


Williams, 456 F.3d 1353, 1363 (11th Cir. 2006), abrogated on other grounds by

Kimbrough v. United States, 552 U.S. 85, 128 S. Ct. 558 (2007). Thus, the district

court was also permitted to give more weight to the fact that Belle committed the

current offense while on probation for a prior offense over the fact that Belle

cooperated with the government in turning over the gun. See United States v.

Overstreet, 713 F.3d 627, 638 (11th Cir.), cert. denied, 134 S. Ct. 229 (Oct. 7,

2013) (“Although the district court must evaluate all § 3553(a) factors in imposing

a sentence, it is permitted to attach great weight to one factor over others.”

(internal quotation marks omitted)).

      Given the deference afforded district court decisions under abuse of

discretion review, there was no error as to the substantive reasonableness of Belle’s

sentence.

      AFFIRMED.




                                           5